DETAILED ACTION
Oath/Declaration
1.	Oath and declaration filed on 9/18/2019 is accepted.

Information Disclosure Statement
2.	The prior art documents submitted by application in the Information Disclosure Statement filed on 9/18/2019  have all been considered and made of record ( note the attached copy of form PTO – 1449).
Claim Rejections - 35 USC § 102
3.   In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 4-6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Torch(2007/0273611A1).
 Regarding claim 1, Torch  discloses (refer to figure 1) a system, comprising: a processor (154) (paragraph 0061); storage accessible by the processor and storing 
 Regarding claim 4, Torch discloses wherein the machine instructions cause the processor to lower the oscillation frequency by a predetermined amount (paragraph 0012-0015).  
Regarding claim 5, Torch discloses wherein the machine instructions cause the processor to lower the oscillation frequency by an amount indicated by the input control signal (paragraph 0010).  
Regarding claim 6, Torch discloses wherein, responsive to lowering the oscillation frequency, the machine instructions cause the processor to ignore additional input control signals to further lower the oscillation frequency for a threshold period of time (paragraph 0055, paragraph 0059).  
Claim Rejections - 35 USC § 103
4.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 8, 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Torch (2007/0273611A1) in view of Kruglick (2007/0024893 A1).
Regarding claim 2, depends on claim 1, Torch discloses all of the claimed limitations except wherein the machine instructions cause the processor to: determine a gaze direction using the eye-tracking sensor signals; render the moving image based on the determined gaze direction; and calculate the oscillation frequency of the moving image. 
Kruglick discloses determine a gaze direction using the eye-tracking sensor signals; render the moving image based on the determined gaze direction; and calculate the oscillation frequency of the moving image (paragraph 0056, paragraph 0057).  
It would have been obvious to one of ordinary skill in the art the time invention was made to provide teaching determine a gaze direction using the eye-tracking sensor signals; render the moving image based on the determined gaze direction; and calculate the oscillation frequency of the moving image in to the Torch a system for the purpose of improve the eye tracking as taught by Kruglick (paragraph 0004).



Torch discloses all of the claimed except determine a gaze direction using the eye-tracking sensor signals; render a moving image on the first display to track the gaze direction; and responsive to the input control signal, slow the moving image such that the moving image no longer tracks the determined gaze direction.  
Kruglick discloses a gaze direction using the eye-tracking sensor signals and  render a moving image on the first display to track the gaze direction and responsive to the input control signal, slow the moving image such that the moving image no longer tracks the determined gaze direction (paragraph 0056, paragraph 0057).  
It would have been obvious to one of ordinary skill in the art the time invention was made to provide teaching a gaze direction using the eye-tracking sensor signals and  render a moving image on the first display to track the gaze direction and responsive to the input control signal, slow the moving image such that the moving image no longer tracks the determined gaze direction in to the Torch a system for the purpose of improve the eye tracking as taught by Kruglick (paragraph 0004). 


Regarding claim 11, combination of Torch in view of Kruglick discloses wherein, responsive to a second input control signal from the user-operable control device, the machine instructions cause the processor to increase a speed of the moving image.  
Regarding claim 12, combination of Torch in view of Kruglick discloses wherein the machine instructions cause the processor to calculate an oscillation frequency of the moving image on the first display.  
Regarding claim 13, Torch  discloses (refer to figure 1) a non-transitory machine-readable storage medium encoded with instructions executable by a processor (154) (paragraph 0061), the machine-readable storage medium(paragraph 0061) comprising: instructions to; instructions to determine, based on the eye-tracking sensor signal, whether the dynamically  tracking the adjusted speed of the moving image; and instructions to, responsive to a determination that the dynamically changing gaze direction is tracking the adjusted speed of the moving image, again adjust the speed of the moving image(paragraph 0015 and paragraph 0063).  
Torch discloses all of the claimed except instructions to cause a moving image to be rendered on a display to track the determined dynamically changing gaze direction; instructions to adjust a speed of the moving image such that the moving image does not track the determined dynamically changing gaze direction; instructions to determine, based on the eye-tracking sensor signal, whether the dynamically changing gaze direction is tracking the adjusted speed of the moving image; and instructions to, 
 Kruglick discloses  instructions to cause a moving image to be rendered on a display to track the determined dynamically changing gaze direction; instructions to adjust a speed of the moving image such that the moving image does not track the determined dynamically changing gaze direction; instructions to determine, based on the eye-tracking sensor signal, whether the dynamically changing gaze direction is tracking the adjusted speed of the moving image; and instructions to, responsive to a determination that the dynamically changing gaze direction is tracking the adjusted speed of the moving image, again adjust the speed of the moving image (paragraph 0056, paragraph 0057, paragraph 0021-0023).  
It would have been obvious to one of ordinary skill in the art the time invention was made to provide teaching instructions to cause a moving image to be rendered on a display to track the determined dynamically changing gaze direction; instructions to adjust a speed of the moving image such that the moving image does not track the determined dynamically changing gaze direction; instructions to determine, based on the eye-tracking sensor signal, whether the dynamically changing gaze direction is tracking the adjusted speed of the moving image; and instructions to, responsive to a determination that the dynamically changing gaze direction is tracking the adjusted speed of the moving image, again adjust the speed of the moving image
in to the Torch a system for the purpose of improve the eye tracking as taught by Kruglick (paragraph 0004). 


Regarding claim 15, combination of Torch in view of Kruglick discloses wherein the moving image comprises a geometric shape on a solid background.  
Allowable Subject Matter
4.    Claims 3, 7 and 9 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
5.     The following is a statement of reasons for the indication of allowable subject matter:  wherein the first interface is to provide the video data to a second display within the headset and to receive eye-tracking sensor signals for each of two eyes, and wherein the machine instructions cause the processor to: determine a gaze direction of each of the two eyes using the eye-tracking sensor signals for each eye; render the moving image on each of the first and second displays to track the gaze direction of the respective eye; and responsive to the input control signal, slow the moving image for each of the first and second displays such that the moving image no longer tracks the determined gaze direction and  wherein the first interface is to provide the video data to a second display within the headset, one display associated with each eye of two eyes, and to receive eye-tracking sensor signals for each eye, and wherein the machine instructions cause the processor to: render the moving image on each of the first and second displays commensurate with the eye-tracking sensor signals for the associated eye; calculate independent oscillation frequencies for the moving images rendered on .  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED A HASAN whose telephone number is (571)272-2331. The examiner can normally be reached M-TH 6 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED A HASAN/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        12/1/2021